Exhibit 10(a)

 

 

THE NEWHALL LAND AND FARMING COMPANY

MANAGEMENT UNIT OWNERSHIP PROGRAM

 

AMENDMENT NO.  4

 

WHEREAS, The Newhall Land and Farming Company (the “Company”) established The
Newhall Land and Farming Company Management Unit Ownership Program (the “Plan”)
for the benefit of certain of its employees, effective March 1994;

 

WHEREAS, Section 20 of the Plan provides that the Compensation Committee of the
Board of Directors (the “Compensation Committee”) may amend or terminate the
Plan from time to time;

 

WHEREAS, the Compensation Committee has authorized and approved the amendment of
the Plan as set forth herein;

 

NOW, THEREFORE, effective July 25, 2003, the Plan is amended as follows:

 

1.                                       Add a new Section 21 as follows:

 

“21.  Suspension of Program.  Notwithstanding anything contained herein to the
contrary at any time that the Partnership has entered into an agreement to
effect a Structural Transaction, the grant of Unit Rights under Section 5 shall
be suspended (a “Structural Transaction Suspension”) so that no additional Unit
Rights will be granted under this Program; provided, however, if the
Compensation Committee of the Board of Directors formally determines that the
Structural Transaction has been abandoned, (a) the Structural Transaction
Suspension with respect to such Structural Transaction shall automatically
prospectively lapse as of that date; and (b) the Partnership shall grant each
Grantee the number of Unit Rights that he or she would have been granted in the
absence of the Structural Transaction Suspension and, for each such grant,
shorten the vesting schedule set forth in Section 6 by the number of days
earlier that the grant would have occurred in the absence of the Structural
Transaction Suspension.”

 

--------------------------------------------------------------------------------


 

This Amendment No. 4 of The Newhall Land and Farming Company Management Unit
Ownership Program has been approved and adopted as of July 25, 2003.

 

 

The Newhall Land and Farming Company

 

(A California Limited Partnership)

 

 

 

By:

Newhall Management Limited Partnership,

 

 

its Managing General Partner

 

 

 

 

By:

Newhall Management Corporation,

 

 

its Managing General Partner

 

 

 

 

 

 

 

 

By:

/ S / DONALD L. KIMBALL

 

 

 

 

Donald L. Kimball

 

 

 

Vice President and

 

 

 

Chief Financial Officer

 

2

--------------------------------------------------------------------------------